Citation Nr: 0518625	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  04-06 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

What evaluation is warranted from March 20, 2002, for Type 2 
diabetes mellitus? 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Tahiry, Law Clerk 


INTRODUCTION


The veteran served on active duty from November 1968 to 
November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York. 

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
rating"), and dissatisfaction with a determination on a 
later-filed claim for increased rating.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  Inasmuch as the 
rating issue was placed in an appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Fenderson doctrine applies.  Hence, the Board has 
styled this rating question accordingly.  


FINDING OF FACT

Since March 20, 2002, Type 2 diabetes mellitus has required 
insulin use, a restricted diet, and regulation of activities.


CONCLUSION OF LAW

Since March 20, 2002, the veteran has met the schedular 
criteria for a 40 percent rating for Type 2 diabetes 
mellitus.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(a), 3.326, 4.1, 4.3, 
4.7, 4.20, 4.119, Diagnostic Code 7913 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Subsequently, VA 
issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and what part of that evidence is to be provided by 
the claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, in June 2003 VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim of entitlement to service connection for diabetes 
mellitus.  While a VCAA notice letter does not appear to be 
of record concerning the increased rating issue before the 
Board, the General Counsel of VA held in VAOPGCPREC 8-03; 69 
Fed.Reg. 25180 (2004), that if adequate notice had been 
provided for the service connection claim there was no duty 
to provide a notice letter addressing such down stream issues 
as entitlement to an increased rating from the initial rating 
assigned.  As this opinion is binding on the Board, no 
further notice is in order.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and post-service 
treatment records have been associated with the claims file.  
The veteran has essentially been notified that he needs to 
submit all pertinent evidence in his possession, and record 
shows VA obtained and associated with the file all records 
that have been identified, as well as a VA examination 
report.  There is no indication that any pertinent evidence 
was not received.  

To the extent that VA may have failed to fulfill any duty to 
notify and assist the veteran, including because the VCAA 
notice was not provided in the order required by 38 U.S.C.A. 
§ 5103(a) because the service connection claims on appeal 
began years before the enactment of the VCAA, the Board finds 
that error to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998); Conway v. Principi, 353 F.3d 1369 (Fed.Cir. 
2004).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

It is contended that the veteran experiences increased 
symptomatology due to his diabetes mellitus that warrants a 
higher evaluation. It is requested that the veteran be 
afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2004).  In cases where the original rating assigned is 
appealed, consideration must be given to whether the veteran 
deserves a higher rating at any point during the pendency of 
the claim.  Fenderson.
 
The veteran's diabetes mellitus has been rated as 20 percent 
disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913 since 
March 2002. Under Diagnostic Code 7913, a 20 percent 
evaluation is warranted for diabetes mellitus requiring 
insulin and restricted diet, or oral hypoglycemic agent and 
restricted diet.  38 C.F.R. § 4.119.  A 40 percent evaluation 
is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  Id.  
 
With the above criteria in mind, the record shows that his 
diabetes mellitus requires the veteran to use insulin.  See 
VA examination dated in December 2003.  Further, Gordon F. 
Comstock, M.D., placed the veteran on a 2400 calorie a day 
diabetic diet.  See treatment record from Dr. Comstock dated 
in March 2003.  Lastly, the March and September 2003 
statements from Dr. Comstock clearly placed a restriction on 
the veteran's activities.  Specifically, Dr. Comstock 
restricted the veteran from "[any] strenuous activity or 
climbing."  Moreover, at the December 2003 VA examination 
the veteran reported that while he was working full time as a 
construction inspector, if he climbed ladders or engaged in 
excessive exertion his blood sugar would drop.  The examiner 
noted, however, that the appellant could walk two or three 
miles daily. 

In light of the foregoing, the Board finds that the veteran's 
diabetes mellitus requires insulin, that he must follow a 
restricted diet, and that he must regulate his activities.  
Hence, his symptomatology meets the criteria for a 40 percent 
rating for diabetes mellitus.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  This is true throughout the period of time during 
which his claim has been pending.  Fenderson.

A 60 percent rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if evaluated 
separately.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Here, the record is negative for episodes of ketoacidosis.  
See VA examination dated in December 2003.  Moreover, there 
is no indication in the record that he had ever required 
hospitalization because of a hypoglycemic reaction.  While 
the veteran regularly sees a physician to monitor his 
diabetes mellitus, he told his December 2003 VA examiner that 
he only sees this physician every two to three months.  
Nothing in the record contradicts this statement.  Therefore, 
a rating in excess of 40 percent for diabetes mellitus is not 
warranted.  Id.
 
In reaching the above conclusion, the Board has not over 
looked the writings to the VA by the veteran and his 
representative.  The Board recognizes that the veteran and 
his representative are competent to describe symptoms, 
however, for the reasons reported above, the Board assigns 
more evidentiary weight to the medical opinion provided by 
the VA examiner as to the severity of the service-connected 
disability than the lay opinions offered by the veteran and 
his representative.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

0ORDER

Since March 20, 2002, a 40 percent evaluation for Type 2 
diabetes mellitus is granted, subject to the laws and 
regulations governing the award of monetary benefits. 


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


